PER CURIAM
Defendant pleaded guilty to two counts of first degree burglary. ORS 164.225. The trial court imposed a 24-month sentence on each count and ordered the second count be served consecutively to the first. The state concedes that, under OAR 253-12-020(2)(a), the maximum allowable sentence for Count 2 is 18 months. We accept that concession.1
Sentence for Count 2 vacated and remanded for resentencing; otherwise affirmed.

 Because defendant’s plea was not the result of a plea agreement with the state, ORS 138.222(2)(d) does not prohibit us from reviewing this claim of error. See State v. Adams, 315 Or 359, 847 P2d 397 (1993).